DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,950,270. Although the conflicting claims are not identical, and that the claimed language of the present Application is somewhat different from the language recited in the claims 1-20 of U.S. Patent No. 10,950,270, however, they are not patentably distinct from each other because it is noted that it would have been obvious to one of ordinary skill in the art to recognize that the claims 1-20 of U.S. Patent No. 10,950,270, would be able to perform the functions of the claimed limitations of the present Application since the limitations recited in the claimed invention of the present Application are also recited in claims 1-20 of U.S. Patent No. 10,950,270, including the feature of determine, based on a duration of the video portion at the modified playback rate, an alternative audio to be output at the first playback rate; and provide, with the video portion at the modified playback rate, the alternative audio at the first playback rate as specified in the present claims 1, 8, 15, and 21.
With regard to claims 2, 9, the feature of wherein the alternative audio comprises an altered version of an audio portion of the audio-visual content as specified thereof would be present in claim 2 of the U.S. Patent No. 10,950,270.
With regard to claims 3, 10, the feature of wherein the first instructions, when executed by the one or more first processors, further cause the first computing device to synchronize sounds of the 
With regard to claims 4, 11, the feature of wherein the first instructions, when executed by the one or more first processors, further cause the first computing device to determine the alternative audio to be output at the first playback rate by selecting, based on the duration of the video portion at the modified playback rate, the alternative audio from a plurality of alternative audios, wherein a duration of the alternative audio at the first playback rate corresponds to the duration of the video portion at the modified playback rate as specified thereof would be present in claim 4 of the U.S. Patent No.  10,950,270.
With regard to claims 5, 12, the feature of wherein the first instructions, when executed by the one or more first processors, further cause the first computing device to adjust a duration of the alternative audio at the first playback rate to the duration of the video portion at the modified playback rate as specified thereof would be present in claim 5 of the U.S. Patent No. 10,950,270.
With regard to claims 6, 13, the feature of wherein the alternative audio replaces an audio portion of the audio-visual content as specified thereof would be present in claim 6 of the U.S. Patent No. 10,950,270.
With regard to claims 7, 14, the feature of wherein the first instructions, when executed by the one or more first processors, further cause the first computing device to modify sounds in the alternative audio at the first playback rate to synchronize with lip movement of a person imaged in the video portion as specified thereof would be present in claim 7 of the U.S. Patent No. 10,950,270.
With regard to claims 16, and 22, the feature of wherein the first instructions, when executed by the one or more first processors, further cause the first computing device to modify the audio portion corresponding to the video portion by adding, to the audio portion and based on the modified playback 
With regard to claims 17, and 23, the feature of wherein the first instructions, when executed by the one or more first processors, further cause the first computing device to modify the audio portion corresponding to the video portion by removing, from the audio portion and based on the modified playback rate of the video portion, information, as specified thereof would be present in claim 17 of the U.S. Patent No. 10,950,270.
With regard to claims 18, and 24, the feature of wherein the first instructions, when executed by the one or more first processors, further cause the first computing device to modify the audio portion corresponding to the video portion by: replacing, in the audio portion and based on the modified playback rate of the video portion, spoken words with longer or shorter synonymous words, or replacing audio content with a summary of the audio content in the audio portion as specified thereof would be present in claim 18 of the U.S. Patent No. 10,950,270.
With regard to claim 19, the feature of wherein a duration of the modified audio portion at the first playback rate corresponds to the duration of the video portion at the modified playback rate as specified thereof would be present in claim 19 of the U.S. Patent No. 10,950,270.
With regard to claim 20, the feature of wherein the first instructions, when executed by the one or more first processors, further cause the first computing device to synchronize sounds of the modified audio portion with the video portion as specified thereof would be present in claim 20 of the U.S. Patent No. 10,950,270.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lindahl et al disclose an efficient techniques for modifying audio playback rates.

.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CHEVALIER whose telephone number is (571)272-7374. The examiner can normally be reached Campus M-W 11:00-7:30 and Telework TH-F 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT CHEVALIER/Examiner, Art Unit 2484                                                                                                                                                                                                        November 3, 2021.